@ffice      of toe ?Zlttornep         @eneral
                                           $X&e of IEexae
DAN MORALES
 ATTORNEY
      CENERAL                                October 22,1997



   The Honorable Rim Brimer                      Opinion No. DM-45 1
   Chair, Business and Industry Committee
   Texas House of Representatives                Re: Parking for disabled persons at airports ( RQ-973)
   P.O. Box 2910
   Austin Texas 78768-2910



   Dear Representative Brimer:

           You have requested our opinion regarding the proper construction of House Bill 3025. See
   Act of May 21,1997,75th Leg., R.S., ch. 804,1997 Tex. Sess. Law Serv. 2633,2633. We begin
   with a bit of background

          In 1995, the legislature enacted section 68 1.006 of the Transportation Code, which exempts
   t+om parking fees any vehicle that displays a disabled parking permit. That section provides:

                  (a) A vehicle may be parked for an unlimited period in a parking space
              or area that is designated specifically for persons with physical disabilities if

                     (1) the vehicle is being operated by or for the transportation of a
              person with a disability; and

                      (2) there are:

                         (A) displayed on the vehiole special license plates issued under
              Section 502.253; or

                         (B) placed on the rearview mirror of the vehicle’s front
              windshield a disabled parking placard.

                  (b) The owner of a vehicle is exemptfiom the payment of a fee or
              penalty imposed by a governmental unitforparking at a meter or in a space
              with a limitation on the length of time for parking zy

                     (1) the vehicle is being operated by or for the trsnsportation of a
              person with a disability; and
TheHonorableKimBrimer            - Page 2                  (DM-451)




                     (2) there are:

                       (A) displayed on the vehicle special license plates issued under
            Section 502.253; or

                       (B) placed on the rearview mirror of the vehicle’s Grant
            windshield a disabled parking placard.

                (c) The exemption provided by Subsection (b) does not apply to a fee or
            penalty imposed by a branch of the United States government.

                (d) This section does not permit a vehicle to be parked at a time when or
            a place where parking is prohibited. [Emphasis added.]

The effect of this legislation was to prohibit any “governmental unit” from imposing any kind of
parking fee or tine on a vehicle displaying a disabled parking permit.’

        During the 1997 session of the legislature, you authored House Bill 3025, which, as
introduced, merely deleted the phrase “or in a space” from subsection (b) of section 681.006. In the
House Intergovemmental Relations Committee, the bill was amended to add subsection (e), which
provides:

                (e) Nothing in this code shall be interpreted as exempting any owner or
            operator of a vehicle from payment of fees or penalties imposed by a
            govermnental unit for parking at a meter, in a parking garage or lot, or in a
            space located within the boundaries of a municipal airport.

House Bill 3025, with tbis amendment included, passed both houses and was signed by the governor
on Jme 17,1997. The question before us is the meaning of newly enacted subsection (e).

        On its face, subsection(e) might seem to remove the “free parking” exemption for vehicles
displaying a disabled parhing permit within the bqundariea of any “governmental unit” in each of
the following situations: 1) at a meter; 2) in a parking garage or lot; or 3) in a space within the
boundaries of a municipal airport. You contend, however, that the phrase “of a municipal airport”
was intended to modify the whole of subsection (e), and that consequently, the “free parking”
exemption remains in effect outside “the boundaries of a municipal aitport.”

         The bill analyses for both the engrossed version of the bill and the Senate committee report
state that the purpose of House Bill 3025 is to “outline provisions regarding parking fees imposed
by a governmental authority.” Senate Comm. on Intergovemmental Relations, Bill Analyses, H.B.
3025, 75th Leg. (1997) (emphasis added). Furthermore, the section-by-section analyses in both


        ‘We con.s!n~ed this version of subsection 681.006@) in Attorney General Letter Opinion 96-055 (1996),



                                                      p.   2531
The Honorable Kim Brimer - Page 3                        (DM-451)




cases simply repeat the language of the bill itself. On the other hand, the background to each bill
analysis speaks wholly in terms of the ‘reimposition of fees on certain disabled individuals who park
at DFW International Airport.” More significantly, the “explanation of amendmenta” portion of the
bill analysis of the House committee report states:

             Adds a new Section 2 and renumbers sections accordingly. SECTION 2.
             Amends Sec. 681.006, Transportation Code, by adding Subsection (e) which
             clarifies that this code does not exempt any owner or operator of a vehicle
             from payment of fees or penalties imposed by a governmental unit for
             parking at a meter, garage, lot or spczcewithin the boundaries of a municipl
             airport. [Emphasis added.]

         In our opinion, this “exphmation of amendments” provides convincing evidence that House
Bill 3025 was intended to remove the parking fee exemption for disabled vehicles only at municipal
airports.2 In addition, we believe it would have been unusual for the legislature, having enacted the
parking fee exemption only in 1995, to have virtually repealed that exemption in its next session
without having manifested a clear intent to do so. Thus, in our opinion, House Bill 3025 must be
construed to remove the parking fee exemption for vehicles displaying disabled parking permits only
“within the boundaries of a municipal airport.‘”




          2Anothe.r bill enacted by the 75th Legislature, House Bill 580, which deals more bmdly with the matter of
parking for disabled persons, contains language identical to that of House Bill 3025. See Act of May 28,1997,75th
Leg., RS., ch. 1353,s 5,1997 Tex. Sess. Law. Serv. 5101,5102.        Although the bii analyses contained in the Senate
committee repozt and in the engrossed vemioo ate no more helpful than those attached to Howe Bi 3025, the “section-
by-section” amdysis of the House committee report supports the conclusion we reach here:

                  SECTION 5. This section amends Chrqta 681.006(c), +qatatioo             Code to
                  remove the exemption . . . from payment of fees or pemlties inq?osed by
                  goveromental units from parking in parking garages or other parking lots located
                  within the boundaries of municipal airpoxts.

          ‘Disabled veteransand recipientsof the Congressional Medal of Honor are not a&cted by House Bill 3025.
They remain entitled to exemption from all parking fees “charged by a govemmental authority other than a branch of
the federal government.” Tramp. Code 8 681.008.

                                                         p.   2532
The Honorable Kim Brimer - Page 4            (DM-451)




                                    SUMMARX

               House Bill 3025, Act of May 21,1997,75th Legislature, &apt- 804, at
           2633, removes the exemption fhm parking fees or penalties of a vehicle
           displaying a disabled parking permit only “within the boundaries of a
           municipal airport.”




                                          DAN MORALES
                                          Attorney General of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prep@ by Rick Gilpin
Assistant Attorney General




                                             p.   2533